802 F.2d 451Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Martin BARRITT, Appellant,v.Warden Donald BORDENKIRCHER, WV Penitentiary, Appellee.
No. 86-7033.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1986.Decided Oct. 2, 1986.

Robert Martin Barritt, appellant pro se.
Chauncey H. Browning, Attorney General, for appellee.
N.D.W.Va.
DISMISSED.
Before HALL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Robert Martin Barritt, a West Virginia inmate, seeks to appeal the district court's denial of habeas corpus relief. 28 U.S.C. 5 2254.  He has also requested this Court to compel production of certain transcripts and documents not filed in the district court and to compel the district court to grant his Fed.  R.  App.  P. 4(a) (5) motion.  Additionally, since Barritt noticed this appeal he has filed in the district court another habeas petition which essentially contains further argument in support of one of the claims raised in the petition before us on appeal.  The district court has forwarded the new petition for our consideration along with this appeal.


2
After carefully reviewing the state court records, the record made in the district court, and Barritt's arguments on appeal, we find this appeal to be without merit.  We find the analysis of Barritt's claims contained in the several reports and recommendations of the magistrate to be proper and conclude that the district court correctly rejected Barritt's objections to those recommendations and denied the relief sought.


3
The supplemental argument contained in Barritt's second habeas petition, relying upon the Supreme Court's decision in Ake v. Oklahoma, --- U.S. ----, 53 U.S.L.W. 4179 (Feb. 26, 1985), does not alter our view that Barritt's claim based on the prosecutor's reference to him as a former psychiatric patient of the victim is without merit.  We also find without merit Barritt's challenge to the adequacy of the state court records filed in the district court.  As those records were sufficient for disposition of the issues raised in the petition, we deny Barritt's request that we compel production of additional transcripts and documents.  We also deny as moot Barritt's motion to compel the district court to grant his Fed.  R. App.  P. 4(a) (5) motion.


4
A certificate of probable cause to appeal is denied, and the appeal is dismised on the reasoning of the district court.  Barritt v. Bordenkircher, C/A No. 83-116-E (N.D.W.Va., Jan. 10, 1986).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


5
DISMISSED.